Citation Nr: 1420091	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  07-28 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right fifth finger joint deterioration.

2.  Entitlement to service connection for a disability manifested by joint pain.

3.  Entitlement to an initial compensable disability rating for scar of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to November 1979.

This matter came to the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Board hearing in February 2009; the transcript of that hearing is of record.  The Board remanded the Veteran's claims most recently in January 2013 for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VA examination concerning his claim for a disability manifested by joint pain and with a statement of the case (SOC) concerning his claim for right fifth finger joint deterioration.  The AOJ scheduled the Veteran for VA examination, which was conducted in May 2013, and issued the Veteran a supplemental statement of the case concerning his claim for a disability manifested by joint pain in July 2013.  The AOJ then issued the Veteran an SOC concerning his claim for right fifth finger joint deterioration in December 2013; the Veteran timely appealed the denial that same month.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issue of entitlement to an initial compensable disability rating for scar of the left lower extremity is addressed in the Remand portion of this decision.  



FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO denied entitlement to service connection for right fifth finger joint deterioration; the Veteran did not perfect an appeal.

2.  Additional evidence received since the RO's January 2006 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for right fifth finger joint deterioration.

3.  The Veteran does not experience right fifth finger joint deterioration that had its clinical onset during service or is otherwise related to active duty.

4.  The Veteran does not experience a disability manifested by joint pain that had its clinical onset during service or is otherwise related to active duty.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's January 2006 decision, and the claim of service connection for right fifth finger joint deterioration is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The Veteran does not have right fifth finger joint deterioration that was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The Veteran does not have a disability manifested by joint pain that was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

In this case, VA satisfied its duties to the Veteran in VCAA letters issued in February 2005, April 2010, and May 2010.  See id.  The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claims of service connection, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and what types of evidence are necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and lay statements of the Veteran, as well as post-service treatment from VA and private treatment providers.  The Veteran has also submitted a letter from a private physician, dated in July 2010, in support of his claims.  The evidence of record also contains reports of examination requested by VA and performed in April 2005, November 2009, and May 2013.  The Board finds that the VA examination reports are thorough and contain sufficient information to adjudicate the issues on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's petition to reopen a previously denied service connection claim for right fifth finger joint deterioration, the Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening this service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Criteria & Analysis

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105, and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The regulation applicable to the appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The RO originally denied service connection for, in pertinent part, right fifth finger joint deterioration in a January 2006 rating decision on the basis that there was no evidence linking any right fifth finger joint deterioration to service.  The Veteran did not file an appeal; thus, the rating decision is final.  38 U.S.C.A. § 7105.  At the time of issuance of the January 2006 rating decision, there was no evidence to support the Veteran's contention that his right fifth finger joint deterioration is etiologically linked to service, including to his work as a saturation diver.  

A July 2010 letter from a private physician concerning the Veteran's claimed right fifth finger joint deterioration reflects that the physician opined that the arthritis causing the degeneration in the joint could be related to the Veteran's history of in-service saturation diving.  The Board finds that the statement is new and material as it addresses a missing element of service connection, specifically the presence of an etiological link between the Veteran's service-particularly his saturation diving work-and his current right fifth finger joint deterioration.  Moreover, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for right fifth finger joint deterioration is reopened.  38 U.S.C.A. § 5108.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the SOC provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the SOC essentially considered the Veteran's claim on the merits.  Additionally, the Veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri, 4 Vet. App. 467.  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-49 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.
 
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Relevant medical evidence consists of the Veteran's service treatment records as well as records of his post-service treatment with both private and VA treatment providers.  The Veteran has also undergone VA examinations in April 2005, November 2009, and May 2013 and has submitted a statement from a private physician dated in July 2010.  Review of his service treatment records reflects that he was treated on multiple occasions for problems with his right great toe, right knee, and bilateral shoulders.  (He is currently in receipt of service connection for disorders of the right great toe, right knee, left clavicle, and left shoulder.)  He was also treated in September 1978 for decompression sickness following a saturation dive, at which time he complained of aching in his knees and elbows.  At his separation report of medical examination, however, conducted in February 1979, the Veteran was found to have no abnormities of the spine, musculoskeletal system, or upper or lower extremities.  At his separation report of medical history, the Veteran responded "Yes" when asked if he experienced swollen or painful joints, but wrote in "right knee" as clarification.  He also reported a history of broken right great toe and left clavicle.  No disabilities of any joints were noted at the time.  

Post-service treatment records from private providers indicate that the Veteran was seen in January 2002 for complaints of pain in his right fifth finger.  At that time, he was diagnosed with arthritis of the right fifth finger and underwent surgery in March 2002 to replace the DIP joint, which was noted at the time to be "completely destroyed."  He again sought treatment in 2006 for what was diagnosed on November 2006 radiological study as moderately severe osteoarthritis in the left third, fourth, and fifth fingers.  He was seen for pain in the right wrist in April 2007, at which time he was diagnosed with Dequervain's extensor stenosing tenosynovitis of the right wrist.  He also underwent bilateral total knee arthroplasty in August 2010.  Similarly, post-service VA treatment records reflect that he was seen in April 2004 for complaints of pain in "all joints," including his hands.  He was diagnosed at the time with arthralgias and has continued to seek treatment since that time.  The Veteran has also stated on multiple occasions, including at his February 2009 hearing before the undersigned Veterans Law Judge, that he believes he developed right fifth finger joint deterioration and a disability manifested by joint pain as a result of the extensive saturation diving he engaged in while on active duty.  He has also pointed out that VA Training Letter 07-04 (July 2007) concerns the long-term effects of saturation diving, including arthritis and joint pain.  

The Veteran has also submitted a letter from his private treatment provider, who stated in a July 2010 letter that the Veteran's current osteoarthritis of the bilateral fingers and thumbs was "very premature given his age."  The physician diagnosed the Veteran with bilateral osteoarthritis of the hand joints and opined that, given the Veteran's history as a saturation diver and "what is known about saturation diving, I would feel that the arthritis is related to his saturation diving at this point. . . . I am certain he would not have anywhere near as significant arthritis if he had not been saturation diving."  

The Veteran underwent VA examination in April 2005, November 2009, and May 2013.  Report of the April 2005 VA examination reflects that the examiner noted the Veteran's complains of pain in multiple joints, including in particular multiple fingers.  The examiner noted that the Veteran had a screw placed in his right fifth finger due to deterioration of the joint and that he also complained of pain and joint deterioration in the fingers of his left hand.  The examiner acknowledged the Veteran's report that the joint deterioration and pain is due to his saturation diving while in service.  Physical examination revealed tenderness to palpation in the fingers bilaterally, as well as some limitation of motion.  The examiner diagnosed the Veteran with osteoarthritis of the bilateral hands but opined that she would be unable to link the disorder to service without resorting to speculation due to the "lack of medical documentation until this period of time to document that this has been an ongoing problem."  However, the examiner failed to discuss the Veteran's claims regarding saturation diving in the context of her opinion.

In November 2009, the Veteran underwent further VA examination.  The claims folder was provided to the examiner for review, and an examination was accomplished.  The examiner noted the Veteran's in-service history as a saturation diver and acknowledged his complaints of right knee pain but did not acknowledge or discuss the April 2005 VA examiner's diagnosis of bilateral hand osteoarthritis.  Further, the examiner failed to discuss the Veteran's in-service complaints of pain in his knees and elbows following a lengthy saturation dive, which resulted in a diagnosis of decompression sickness in September 1978.  The examiner diagnosed the Veteran only with chondromalacia patella of the right knee, resolved in 1979, and found that "it is less likely as not the Veteran's current condition is related to service ... including as the result of decompression sickness."  The examiner further opined that the Veteran's "current findings are compatible with normal age related process," but she failed to identify the specific findings to which she was referring.  In addition, no discussion of VA Training Letter 07-04 was included in the opinion, and no mention of a disability manifested by joint pain was made.  

The AOJ again provided the Veteran with VA examination in May 2013.  At that time, the examiner acknowledged the Veteran's extensive in-service history of saturation diving as well as his complaints of pain in his knees, elbows, and hands.  Radiological evaluation revealed status post total knee arthroplasty bilaterally; he was also found to have arthritic changes in the fingers bilaterally.  Radiological images of the elbows were normal bilaterally.  The examiner diagnosed the Veteran with status post bilateral total knee replacement and osteoarthritis of the bilateral hands but found no disorder of the elbows to be present.  Regarding the etiology of his diagnosed joint disorders, the examiner concluded that it was less likely than not that any such disorder is etiologically linked to service, including to his in-service saturation diving.  In so finding, the examiner noted that the medical evidence of record, including the x-rays conducted at the examination, showed "no evidence of osteonecrosis required to establish the diagnosis of Caisson's disease," the disorder associated with saturation diving that can lead to arthritis.  The examiner further acknowledged the private physician's July 2010 letter but noted that it amounted to little more than a "personal opinion," as the physician's findings were not supported by current medical research concerning long-term effects of saturation diving. 

Upon careful review of the record, the Board finds that the competent and probative evidence of record weighs against a finding that the Veteran has a right fifth finger joint deterioration or a disability manifested by joint pain that is etiologically linked to his time in service.

In so finding, the Board again notes that an evaluation of the probative value of medical evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board places the greatest probative weight on the May 2013 VA examiner's finding that the Veteran does not have a joint disorder that began in or is otherwise linked to service, rather than on the July 2010 private treatment provider's findings concerning the Veteran's osteoarthritis.  In so finding, the Board notes first that the May 2013 VA examination contains clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a "medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Specifically, the May 2013 VA examiner in this case conducted not only a thorough a physical examination but also a complete record and medical literature review when concluding that the Veteran's relevant medical history and symptom presentation did not lead to a conclusion that his current right fifth finger degeneration or any other joint disorder is etiologically linked to his time in service.  Although it is clear that the Veteran does in fact suffer from a joint disorder currently, to include osteoarthritis of the right little finger and other joints of the bilateral hands, the May 2013 VA examiner specifically found, upon extensive record review and examination-including consideration of the current state of medical knowledge regarding the etiological relationship between saturation diving and the later development of arthritis-that his current joint disorder is not etiologically linked to service.

In finding that the May 2013 VA examiner's negative opinions are the most probative evidence of record, the Board observes that the strongest evidence in favor of the claim is the finding from the Veteran's private physician in July 2010 that the Veteran's current osteoarthritis is due to his in-service saturation diving.  The Board finds that this evidence is outweighed by the medical evidence from the May 2013 VA examiner's reasoned opinion, based on a thorough review of the entirety of the record as well as physical evaluation of the Veteran, that his currently diagnosed osteoarthritis of the bilateral hands is not likely related to service.  Importantly, the May 2013 VA examiner's opinion is not based solely on the Veteran's reported history but instead considers both his in-service experiences as a saturation diver and the current state of medical knowledge concerning the long-term effects of saturation diving, as set forth in VA Training Letter 07-04.  The VA examiner considered the Veteran's contentions regarding the etiology of his current complaints, as well as the private physician's July 2010 findings, but nevertheless concluded that his current osteoarthritis is not likely related to service, including his saturation diving.  In arriving at a decision as to whether the Veteran's current right fifth finger joint deterioration or a disability manifested by joint pain is linked to his time on active duty, the Board thus finds persuasive the medical opinion provided by the VA examiner in May 2013.  

The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  To the extent he is claiming constant joint pain and right fifth finger pain since service, it is noted that he complained of joint pain at service discharge.  However, when first seen for pertinent problems many years after service, he did not indicate that symptoms were long-standing or related to service.  There was no mention of pertinent disability when the Veteran initially filed his compensation claim in 2004; when he filed the claim for compensation in 2005, he attributed joint pain and finger disability to saturation diving in service, but did not claim its onset in service.  The Board does not find convincing lay evidence of continuity of symptoms since service.  

The Veteran is not competent to say that symptoms were a result of or worsened by any incident in service or were of a chronic nature to which any current disability is attributable.  The Veteran has contended on multiple occasions that he has a right fifth finger joint deterioration and a disability manifested by joint pain that are related to his service.  The Board has considered this contention; however, in adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to," and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to support a grant of service connection.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question of whether current joint pathology, identified as osteoarthritis, is related to military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, although the Veteran is competent to describe his experiences in service and his current symptoms, the Board accords his statements regarding the nature and etiology of his disability little probative value, as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical diagnosis or causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

In this case, the Board accepts the May 2013 VA examiner's diagnosis and opinions as being the most probative medical evidence on the subject, as they are based on a review of all historical records, medical literature, and physical examination of the Veteran and contain detailed rationale for the medical conclusions reached.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the May 2013 VA examiner's opinion was based on a thorough review of the applicable record-including the Veteran's service treatment records and his contentions regarding his saturation diving as the likely etiology for his current complaints-the Board finds that the May 2013 VA examiner's opinions are the most probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  In particular, the May 2013 VA examiner independently reviewed the record, including the Veteran's contentions concerning his history of saturation diving; examined the Veteran; and concluded that the Veteran's osteoarthritis is not likely related to service.  The examiner offered a clear rationale for this conclusion, based not only on the Veteran's contentions but on the evidence as set forth in his private and VA treatment history as well as on the examiner's own medical expertise and the current state of medical knowledge concerning the effects of saturation diving.  Because the Board finds these opinions to be more probative than the evidence of record suggesting that the Veteran currently experiences a right fifth finger joint deterioration and a disability manifested by joint pain that are related to service, the Board finds that the Veteran's claims must be denied.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims for service connection for a disability manifested by joint pain and right fifth finger joint deterioration, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for right fifth finger joint deterioration is reopened.  

Entitlement to service connection for right fifth finger joint deterioration is denied.

Entitlement to service connection for a disability manifested by joint pain is denied.


REMAND

In a December 2013 rating decision, the AOJ granted the Veteran service connection for scar of the left lower extremity, assigning an initial noncompensable disability rating.  In January 2014, the Veteran submitted a notice of disagreement with the initial noncompensable rating assigned following the grant of service connection for a left lower extremity scar.  This matter must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to such issues.  Manlincon v. West, 12, Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the following action:

Take appropriate action pursuant to 38 C.F.R. § 19.26 in response to the January 2014 notice of disagreement, including issuance of an appropriate statement of the case, pertaining to the denial of an initial compensable disability rating for scar of the left lower extremity, so the Veteran may have the opportunity to complete the appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


